Citation Nr: 9929423	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-19 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for lung disability.

2.  Entitlement to service connection for ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from October 1956 to October 
1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1995 rating decision by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran testified 
at a personal hearing at the RO in July 1997.  This case was 
previously before the Board and was remanded in October 1998 
and again in March 1999. In June 1999, the veteran testified 
at a personal hearing before the undersigned member of the 
Board sitting at the RO.   


FINDINGS OF FACT

1.  A lung disability, to include a malignant tumor, was not 
manifested during the veteran's military service or within 
one year of discharge from service, nor has a lung 
disability, to include a malignant tumor, otherwise been 
shown to be related to the veteran's period of military 
service.

2.  A peptic ulcer was not manifested during the veteran's 
military service or within one year of discharge from 
service, nor a peptic ulcer otherwise been shown to be 
related to the veteran's period of military service. 


CONCLUSIONS OF LAW

1.  Lung disability, to include a malignant tumor, was not 
incurred in or aggravated by the veteran's period of active 
military service, nor may lung disability, to include a 
malignant tumor, be presumed to have been incurred in or 
aggravated by the veteran's period of active military 
service.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  Ulcer disease was not incurred in or aggravated by the 
veteran's period of active military service, nor may ulcer 
disease be presumed to have been incurred in or aggravated by 
the veteran's period of active military service.  38 U.S.C.A. 
§§ 1112, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming service connection for an ulcer and 
for a disorder of the lungs.  The veteran maintains that 
while in service, he was treated for a stomach ulcer, he was 
diagnosed with bronchitis, and an X-ray revealed a spot on 
his lung.  He maintains further that he was treated for 
ulcers on a continuing basis after service, beginning shortly 
after separation.  In addition, he asserts that the spot on 
his lung developed into a tumor that was removed in 1978, and 
that he currently suffers from bronchitis.

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as malignant tumors and 
peptic ulcers, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Before reaching the merits of a veteran's claims, however, 
the threshold question which must be answered is whether the 
veteran has presented well grounded claims for service 
connection.  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (established by medical diagnosis); evidence of 
incurrence or aggravation of a disease or injury in service 
(established by medical, or in some cases lay, evidence); and 
competent evidence of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997) cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998).  Moreover, the truthfulness of evidence is 
presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

After reviewing the claims file, the Board believes that the 
minimal requirements have been met to well-ground each of the 
veteran's service connection claims.  With regard to both 
issues, VA medical records dated in the 1990's reveal medical 
diagnoses of bronchitis, emphysema, and peptic ulcer disease.  
Further, the veteran's assertions that he suffered from lung 
problems as well as an ulcer during service are accepted as 
true for purposes of determining whether his claims are well-
grounded.  Finally, with regard to the remaining well-
grounded claim requirement of medical evidence of a link or 
nexus to service, the Board notes an October 17, 1996, 
statement from Dr. Lewis G Norman, Jr. to the effect that he 
vaguely remembered treating the veteran since 1949 and that 
he also vaguely remembered treating the veteran for a "tumor 
and an ulcer in 1961."  Accepting this statement as true, 
the Board finds that the veteran's claims are well-grounded.  
38 U.S.C.A.§ 5107(a).   

With a well-grounded claim arises a duty to assist the 
veteran with the development of evidence in connection with 
his claim.  38 U.S.C.A. § 5107(a).  In this regard, the Board 
notes an unsuccessful attempt by the RO to obtain any 
additional medical records from Dr. Norman.  In this regard, 
the veteran has testified that Dr. Norman is now deceased and 
that no medical records are available.  He further testified 
that he believed Dr. Norman's spouse was still alive and that 
she might remember the claimed treatment, although he was 
unsure she was Dr. Norman's nurse when the veteran was 
treated.  At any rate, although the record was held open for 
60 days to allow for any evidence from this potential source, 
no such evidence has been received.  The Board notes here 
that the veteran has also testified that the physician who 
conducted the 1978 surgery on his lung is also deceased. 

Further, the RO has made repeated attempts to obtain the 
veteran's service medical records.  The veteran's service 
medical records, however, apparently having been destroyed by 
fire.  The only available records are Morning Reports that 
refer to the veteran in connection with a March 1958 entry 
which is otherwise silent as to the description of any 
medical treatment rendered to the veteran. Under the overall 
circumstances presented in this case, the Board does not 
believe any useful purpose would be served by further 
delaying appellate review for any additional records search.  
The Board finds that the duty to assist the veteran has been 
met.  38 U.S.C.A. § 5107(a).  

A.  Lung Disability.

After considering the merits of the veteran's lung disability 
claim in light of the evidence of record, including the 
transcripts of both personal hearings, the Board is unable to 
conclude that entitlement to service connection for lung 
disability is warranted.  

While the veteran's testimony and Dr. Norman's 1996 statement 
are accepted as true for well-grounded purposes, the Board 
must weigh such testimony and statement against the other 
evidence of record when the merits of the claim are 
considered.  In this regard, the Board must consider that 
there is no other evidence whatsoever documenting any lung 
disorder, to include a tumor, until approximately 1978.  

Private treatment records from June 1978, from Saint Francis 
Hospital, in Columbus, Georgia, noted that the veteran was 
diagnosed with a neurogenic lesion of the right superior 
mediastinum.  The lesion was surgically removed and, six days 
later, the veteran was described as doing well.  No 
subsequent medical records refer to any lung problems until 
the 1990's when the veteran was treated for bronchitis, 
emphysema, chronic obstructive pulmonary disease.  While some 
of the medical records dated in the 1990's refer to the 1978 
surgery to remove a lung lesion, there is nothing is those 
records which in any way suggest that the veteran's lung 
lesion has been present since 1961 as reported by Dr. Norman. 

With regard to Dr. Norman's 1996 statement, the Board notes 
that the veteran has testified that he sought out Dr. Norman 
in 1996 to obtain such statement.  The veteran testified that 
Dr. Norman was ill and 92 years old at that time and his 
records have been destroyed.  In the 1996 statement, Dr. 
Norman described his vague memory of treating the veteran for 
a tumor in 1961.  However, given the fact that this statement 
was made by this private physician some 35 years after the 
fact, without benefit of actual medical records documenting 
such treatment to in any way aid his memory, his reportedly 
ill condition at the time, and the doctor's own admission 
that his memory of the claimed treatment was vague, the Board 
(while not doubting either the veteran's or Dr. Norman's 
sincerity) believes that Dr. Norman's statement (while 
accepted as true for well-grounded purposes) is of diminished 
probative value when the merits of the claim are considered.  
The overall circumstances of Dr. Norman's 1996 statement make 
suspect the accuracy of the information conveyed therein.  

In sum, the Board finds that the preponderance of the 
evidence is against a finding that a current lung disability 
or disabilities were manifested during the veteran's service, 
that a malignant tumor of the lung was manifested within one 
year of discharge from service, or that any current lung 
disability is otherwise related to the veteran's service. 

In reaching this determination, the Board has assumed solely 
for purposes of its analysis that the lesion removed in 1978 
was malignant and that the tumor referred to by Dr. Norman in 
his 1996 statement was a malignant lung tumor.  However, the 
lack of any evidence to otherwise support Dr. Norman's vague 
recollection weighs against the probative value of his 
statement and the veteran's assertions.  

B.  Ulcer Disease.

For essentially the same reasons set forth above, the Board 
must also conclude that the preponderance of the evidence 
weighs against entitlement to service connection for ulcer 
disease.  

Dr. Norman stated in his 1996 statement that he vaguely 
remembered treating the veteran for an ulcer in 1961.  
Private treatment records from December 1992 list a diagnosis 
of chronic duodenal ulcer with hemorrhaging.  The treatment 
records revealed that the veteran provided a previous history 
of ulcer disease with bleeding "many years ago."  VA 
treatment records revealed that in July 1994, the veteran was 
diagnosed with multiple medical problems including peptic 
ulcer disease.  

Just as with the lung disability issue, the Board is left 
with a situation where a private physician (92 years of age 
at the time, in ill health, and with no contemporaneous 
medical records otherwise available for reference) has 
reported what he himself acknowledged was a vague memory of 
treating the veteran for an ulcer approximately 35 years 
before.  Further, while a December 1992 medical record refers 
to a history of ulcer disease many years before, it does no 
suggest a year, or even a decade, or such prior ulcer 
disease.  The Board must also weigh the fact, which it finds 
to be quite significant, that there is no medical evidence 
otherwise showing an ulcer or treatment for an ulcer until 
the early 1990's.  In view of the admitted vagueness of Dr. 
Norman's statement, and the lack of any other medical 
evidence of a peptic ulcer until December 1992, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for ulcers. 

Conclusion.

As noted earlier, the veteran's service medical records were 
apparently destroyed by fire.  Attempts to locate alternate 
records have resulted in one 1958 morning report entry 
referring to the veteran, but otherwise not showing medical 
treatment for either of the disabilities at issue.  When 
service records are not available, VA's duty to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit of the doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  
With this in mind, the Board has carefully reviewed the 
veteran's testimony and the 1996 statement by Dr. Norman 
together with the post-service medical evidence.  However, 
while the Board does not doubt the veteran's sincerity, the 
loss of service medical records, the lack of other post-
service medical records showing a continuity of pertinent 
symptomatology from service, and the vague nature of Dr. 
Norman's recollection of events some 35 years before all 
weight against the veteran's assertions.  After weighing the 
evidence, the Board is unable to find such a state of 
equipoise of the positive evidence with the negative to 
permit a favorable determination as to either issue under 38 
U.S.C.A. § 5107(b). 



ORDER

The appeal is denied as to both issues.


		
ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

